Exhibit 1 Third Quarter 2013 Earnings Presentation November 13, 2013 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements 3 Pipeline Chief Executive Officer Kinneret Savitsky, Ph.D. 4 Update on Operations and Selected Programs Highlights of BioLineRx’s Quarterly Activities •Progress in key clinical programs: –BL-1040 - Recruitment on track for CE Mark registration trial –BL-5010 - On schedule to begin EU pivotal study by end of this year –BL-8040 - Partial phase 2 results expected by end of this year –BL-7010 - All approvals received to start phase 1/2 trial by end of this year •Partnership discussions –BL-5010 - advanced discussions with potential partners –BL-7040- initial co-development discussions –BL-9020 - advanced discussions with optimization and manufacturing partners •Appointment of Dr. BJ Bormann to Board of Directors 5 PROGRESS ON KEY PROGRAMS 6 BL-1040: First-In-Class Myocardial Implant for Prevention of Ventricular Remodeling Following AMI Continued progress in pivotal trial: –Pivotal CE-mark registration trial continuing to progress at full steam –Over 55 sites recruiting (including 14 sites in the U.S.) –Approximately 306 patients in total to be recruited –Results expected in 2014 7 8 Substantial progress on many fronts: • Received orphan drug designation by FDA • Ongoing phase 2 study: •All eight sites now open •Memorial Sloan Kettering Cancer Center joined the study •Partial results to be announced by end of year • Received patent allowance from USPTO through 2029 as method of obtaining stem cells • Additional trials for other hematological indications expected to commence in first half of 2014 • Publication in British Journal of Hematology of positive pre-clinical results for BL-8040 in treatment of thrombocytopenia BL-8040: Best-in-Class CXCR4 Antagonist for Treatment of Hematological Cancers 9 BL-5010: Novel Formulation for Non-Surgical Removal of skin Lesions Positioned for Commercial Success: • Pivotal CE-mark study in seborrheic keratosis expected to begin by end of year • Submissions made to regulatory authorities in Germany; approval already granted by ethical committees • Study results expected mid-2014, pending approval from German Federal Institute for Drugs and Medical Devices (BfArM) • CE mark by end of 2014 • Additional pivotal trial(s) in actinic keratosis and other indications planned for 2014 • In meaningful discussions with interested potential partners 10 BL-7010: Novel Gliadin Binding Polymer for Celiac Disease Great potential in a fast growing market: •Received all regulatory approvals to start phase 1/2 study by end of 2013 •32-patients at world-leading site in Finland for celiac disease research •Single and repeated ascending dose study •Results expected in mid-2014 •Efficacy study planned to commence by end of 2014 •Made oral presentation of BL-7010 at 15th International Celiac Disease Symposium •Exploring multiple commercialization pathways for product to maximize opportunity •Significantly increased interest in celiac disease by pharma industry 11 HCV Programs BL-8020: • Novel HCV therapy in midst of Phase 1/2 clinical trial •Primary endpoint of study is effect of 16- week combination therapy with Ribavirin and BL-8020 •Received USPTO patent BL-8030: •NS3/4A inhibitor - demonstrated high genetic barrier to development of resistant variant • Partnered with CTTQ •Chemistry studies and pre-clinical development advancing on-track with CTTQ 12 Chief Financial & Operating Officer Philip A. Serlin, CPA, MBA 12 Third Quarter 2013 Financial Overview Financial Overview (based on nine-month data) (in USD at 30-Sep-13 exchange rate) •Research and development •Total R&D expenses decreased $1.9 million to $11.3 million in 2013 period •2013 includes $1.7 million one-time reversal of OCS liability •“Normalized” R&D decreased by $0.2 million •Decrease resulted primarily from: •Lower expenses in 2013 associated with the CLARITY trial •Partially offset by significant increase in spending on other clinical-stage projects •Sales and marketing •S&M expenses were $0.7 million for both 2013 and 2012 periods 13 Financial Overview (based on nine-month data) (in USD at 30-Sep-13 exchange rate) •General and administrative •G&A increased $0.2 million to $2.8 million in 2013 period •Increase resulted primarily from one-time expense for professional services. • Non-operating income •Non-operating increased $1.9 million to $2.6 million in 2013 period •Increase primarily due to fair-value adjustment related to warrant liability •Financial income/expenses •Net financial expenses were $0.9 million for the 2013 period, compared to net ﬁnancial income of $1.2 million for the 2012 period •Changes results primarily from changes in the average exchange rate of NIS to USD, since we hold net assets in USD 14 Financial Overview (based on nine-month data) (in USD at 30-Sep-13 exchange rate) •Cash and burn rate information •Cash and short-term deposits amounted to $20.3 million at 30-Sep-13 •Our burn rate is ~$12 million per year (~$1 million per month) •Cash expected to last into mid-2015, without regard to any upfront or milestone payments from current/potential partners •Analyst Coverage •Aegis Capital Corporation - Raghuram Selvaraju •Roth Capital Partners, LLC - Robert Hazlett •Analyst/Investor Day •November 21, 2013 from 9:00 am to 11:45 am in NYC •Presentations from BioLineRx’s senior management team •Keynote presentation by Dr. BJ Bormann, BioLineRx Director •Several KOLs will be speaking in reference to selected programs 15 BL-8020 (HCV) phase I/II initiation BL-8020 (HCV) partial results BL-8040 (AML) partial results BL-7010 (Celiac Disease) pilot study initiation BL-8040 (AML) topline results BL-7010 (Celiac Disease) pivotal study initiation BL-5010 (Skin Lesions) pivotal EU study initiation BL-1040 (AMI) pivotal CE mark study results BL-5010 (Skin Lesions) EU study topline results BL-7040 (IBD) phase II POC study results BL-7010 (Celiac Disease) topline results 2013-14 Clinical and Commercial Milestones 16 √ √ BL-8030 (HCV) collaboration deal with Chinese √ √ QUESTIONS?
